Citation Nr: 1121270	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck strain.

3.  Entitlement to service connection for residuals of a bullet fragment in the nose.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to April 1972.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In January 2007, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.  

In August 2007 and January 2010, the Board remanded the Veteran's case to the RO for additional procedural and evidentiary development.

As an introductory matter, the Board notes that the Veteran was originally denied service connection for a back disorder in September 1972.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105 (West 2002; 38 C.F.R. § 20.1103 (2010).  In November 2004, the Veteran was provided with notice informing him of how to reopen his previously denied claim of entitlement to service connection for a back disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in the March 2005 rating decision on appeal, the RO considered the Veteran's claim on a de novo basis.  The Board's August 2007 and January 2010 remands treated the claim similarly.  Thus, while the Board is aware that the issue on appeal might be more accurately characterized as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, the Board will proceed to consider the claim on a de novo basis.  To alter the issue now, after such an extended period of adjudication, would result in unnecessary prejudice to the Veteran.  

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that a back disorder had its onset in service or is otherwise related to the Veteran's honorable active duty.

2.  The evidence of record preponderates against a finding that a neck strain had its onset in service or is otherwise related to the Veteran's honorable active duty.

3.  The evidence of record preponderates against a finding that a shrapnel injury to the nose had its onset in service or is otherwise related to the Veteran's honorable active duty.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A neck strain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Residuals of a bullet injury to the nose were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in November 2004, August 2007, and March 2010, addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, in the August 2007 letter, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records as well as his VA outpatient treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Veteran has testified that during active duty, his name was misspelled and he was given a different temporary Social Security number after his wallet was stolen.  Therefore, in essence, the Veteran stated that he served under two names.  The record demonstrates that VA attempted to obtain service treatment records, morning reports, and alternative medical reports for the alternate name and Social Security number provided by the Veteran.  However, no such records were located.  

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that attempts were made to locate additional records for the Veteran and that he was provided with corrective VCAA notice.  

Notably, in January 2010, the Board remanded the Veteran's case to the RO for further development, which included sending the Veteran an appropriate notice letter.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in March 2010.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, and his oral testimony and written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

A. Back Disorder

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that he currently suffers from a back disorder that is related to an incident in service where a rocket pod fell on him.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current back disorder did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that he injured his back during active duty.  In his report of medical history associated with his August 1969 induction examination, the Veteran reported a history of back trouble, noting that his back hurt when he lifted heavy objects.  However, evaluation of the Veteran's spine and other musculoskeletal system at that time was deemed to be normal.  

The subsequent treatment records contain no evidence of an injury to the back.  A July 1970 treatment record notes that the Veteran was suffering from a number of symptoms, including low back pain, fever, and urinary burning, but this was related to gastroenteritis and not a musculoskeletal condition.  Evaluation of the Veteran's spine upon separation in April 1972 was again deemed to be normal.  The Veteran's separation examination does note that he reported "mild pain 'might not even be a pain,' it is just 'sore.'"  However, the examination report does not suggest what part of the body the Veteran described as sore and, according to the examining physician, the Veteran still exercised and lifted weights.  As such, there is no evidence of a back injury, or chronic symptomatology associated with the Veteran's spine, during active military service.  

Post service medical records also fail to indicate that the Veteran suffered from a chronic back disorder that manifested during, or as a result of, active military service.  Upon separation from service, the Veteran filed a claim for service connection for sharp irregular low back pain in May 1972.  However, he made no mention of an in-service injury in his application for compensation.  The RO scheduled the Veteran for a VA examination to determine the nature of the Veteran's low back pain, but a September 1972 record indicates that he failed to report to his scheduled examination.  As such, his claim was denied.  

The record also demonstrates that the Veteran suffered a significant motorcycle in a July 1973 accident, following his separation from active duty.  While the record does not indicate what specific injuries he suffered, a letter received from the Veteran's foster mother in August 1973 notes that the Veteran's injuries were of sufficient severity to result in unemployability for a period of between one and two years.  Therefore, while by no means conclusive in this case, this evidence suggests the possibility of an intervening injury to the Veteran's spine.

The record contains no additional evidence pertaining to the back until the Veteran filed another claim seeking entitlement to service connection for a back condition in October 2004.  X-rays of his lumbar spine were taken by VA in April 2005, and revealed mild degenerative involvement of the lumbar spine.  X-rays of the thoracic spine also revealed mild wedging at the T11 vertebra that appeared to likely be old.  Therefore, there is evidence of a current back disability.  However, the record contains no credible evidence suggesting any link between the Veteran's current back disability and his military service.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a back disorder.  There is no evidence in the service treatment records of a back injury and, according to the Veteran's April 1972 separation examination, his spine was normal.  The record contains no medical evidence regarding his spine until April 2005 - approximately 33 years after the Veteran's separation from active duty.  There is no medical opinion or other medical evidence relating the Veteran's current back disorder to service or any incident of service.

In fact, the Veteran confirmed during his January 2007 Board hearing that he did not receive treatment for his back following his separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In this case, the absence of any medical evidence regarding the back for more than three decades tends to suggest that the Veteran did not suffer from chronic symptomatology since his separation from active duty.  This conclusion is further supported by the Veteran's January 2007 testimony in which he indicated that his back only bothered him "off and on" since separation from service.  Finally, the record contains no competent evidence relating the Veteran's current back disability to military service.  As such, the preponderance of the objective evidence of record is against the claim for service connection for a back disorder.  

The Board recognizes that the Veteran believes he is in fact entitled to service connection for a back disability and that his current symptomatology is related to an in-service injury involving a rocket pod.  However, the record contains no evidence to suggest that the Veteran has the medical expertise to opine as to the etiological origins of his current back disability.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The Board is aware that the Veteran is certainly competent to testify to facts such as an in-service injury and chronic symptomatology.  However, in the present case, the Veteran's January 2007 testimony demonstrates that his symptoms have not been chronic since separation from service, but rather, intermittent.  Therefore, the Veteran's testimony fails to demonstrate that he suffers from a chronic back disability that manifested during, or as a result of, active military service.  

Since the preponderance of the probative evidence of record is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim for service connection for a back disorder must be denied.

B. Neck Strain

The Veteran also contends that he is entitled to service connection for a neck strain.  Specifically, the Veteran contends that he also injured his neck during military service when a rocket pod fell on his back.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic neck disability that manifested during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect that he suffered an injury to the neck during military service or that he ever sought treatment for symptomatology of the neck.  Furthermore, the Veteran's August 1969 induction examination and his April 1972 separation examination make no mention of a neck disorder or any prior symptomatology.  The Veteran's separation examination notes that he reported "mild pain 'might not even be a pain,' it is just 'sore.'"  However, the examination report does not suggest what part of the body the Veteran described as sore and, according to the examining physician, the Veteran still exercised and lifted weights.  Evaluation of the Veteran's neck upon separation was also interpreted to be normal.  As such, the Veteran's service treatment records do not reflect any injury to the neck or chronic symptomatology during active military service.  

Post service medical records also fail to suggest that the Veteran suffers from a disability of the neck that manifested during, or as a result of, active military service.  The Board again notes that the Veteran suffered a significant motorcycle accident in July 1973, following his separation from active duty.  The letter received from the Veteran's foster mother in August 1973 notes that his injuries were of sufficient severity to result in unemployability for a period of between one and two years.  Therefore, while this evidence does not demonstrate that the Veteran suffered a neck injury following his separation from service, it does at least suggest the possibility of such an intervening injury.

The first evidence of actual treatment involving the Veteran's neck following separation from active duty is an April 2005 VA X-ray of the cervical spine.  The Veteran was found to have moderate intervertebral disc disease and degenerative involvement with bony neural foraminal stenosis bilaterally in the mid to lower cervical spine.  Neither this record, nor any subsequent treatment records, suggests any correlation between the Veteran's current neck disability and his military service.  Additional X-rays taken in October 2007 were interpreted to reveal no stenosis or narrowing of either the central canal or the foramina.  Some narrowing was noted at the C5-6 vertebrae, but this was found to be of no significance.  

The preponderance of the probative evidence of record demonstrates that the Veteran is not entitled to service connection for a neck strain.  The Veteran's service treatment records do not suggest any injury to the cervical spine or neck during active military service.  There is also no evidence of medical treatment for the neck until April 2005, which is approximately 33 years after the Veteran's separation from active duty.  As discussed above, the absence of any treatment involving the neck for more than three decades tends to suggest that the Veteran has not suffered from chronic symptomatology of a neck disorder since his separation from active duty.  See Maxson, 12 Vet. App. at 459.  Also, while the Veteran was found to have a cervical spine disability upon X-ray evaluation in April 2005, subsequent X-rays from October 2007 revealed no foraminal stenosis.  Finally, the record contains no competent evidence suggesting any possible relationship between the Veteran's current neck condition and military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a cervical strain.  

The Board again recognizes that the Veteran believes he is entitled to service connection for a neck strain that he contends started as a result of an in-service injury.  However, as a lay person, the Veteran is not competent to testify to the etiological origins of his current disability.  Routen, 10 Vet. App. at 186.  Also, as noted above, the Veteran has not alleged that he has suffered from chronic symptomatology since his separation from active duty.  Rather, during his January 2007 hearing, the Veteran referred to his symptomatology as "off and on."  As such, the Veteran's testimony fails to suggest service connection for a neck strain is warranted.  

Since the preponderance of the evidence of record is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim for service connection for a neck strain must be denied.

C. Residuals of a Bullet Fragment in the Nose

Finally, the Veteran contends that he is entitled to service connection for the residuals of a bullet fragment in the nose.  Specifically, the Veteran has alleged that he was struck by shrapnel during military service and that he had this removed while on active duty.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any residuals stemming from a shrapnel wound to the nose.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that the Veteran suffered any shrapnel wound during military service, to include one to the nose or face.  Also, the Veteran's April 1972 separation examination found that his nose and face were normal.  The Veteran's skin was also found to be normal and there was no mention of any identifying body marks or scars.  As such, there is no evidence of a shrapnel wound to the nose during active military service.  Morning reports were also searched for the period of February 1, 1971 to April 30, 1971.  However, these records revealed no discussion or mention of a treatment for a bullet fragment to the nose pertaining to this Veteran.  

Post service medical records also fail to indicate that the Veteran suffers any residuals related to a shrapnel injury to the nose.  The record contains no medical evidence regarding treatment, or evaluation, of a shrapnel wound of the nose following separation from active duty.  According to a February 2007 VA outpatient treatment record, the Veteran gave a history of a shrapnel injury to the nose.  However, this record contains no treatment or actual diagnosis of this condition.  An examination of his nose found it to be patent with no masses.  The Veteran was noted to have breathing that was short in certain positions, but there was no suggestion that this was in any way related to a shrapnel injury or any associated residuals, to include scarring.  The Veteran again reported a history of a shrapnel wound to the nose in September 2007.  However, the record again fails to suggest any current disability involving the nose.  A February 2008 VA outpatient treatment record also found his nose to be patent with no masses and a skin examination did not suggest any scarring of the nose.  

The preponderance of the objective evidence record demonstrates that the Veteran is not entitled to service connection for the residuals of a shrapnel wound to the nose.  The Veteran's service treatment records do not suggest that he incurred an injury to the nose during active duty and, according to the April 1972 separation examination, his nose was normal.  There was no mention of a previous shrapnel wound during this examination and the Veteran's Report of Transfer or Discharge (DD Form 214) does not suggest that he was awarded any awards or medals related to an in-service injury.  Furthermore, there is no evidence of treatment for any residuals of the nose since separation from active duty and, while the Veteran has reported a history of a shrapnel injury to the nose, the record contains no evidence diagnosing any current residuals.

In sum, the record demonstrates that no shrapnel injury to the nose was found in service or on separation from service.  Moreover, in VA medical records dated after the Veteran's separation from service, there was no showing that he had a shrapnel injury to the nose.  Furthermore, the Veteran has submitted no evidence to show that he currently has residuals of a shrapnel injury to the nose.  In short, no medical opinion or other medical evidence showing that the Veteran currently has residuals of a shrapnel injury to the nose has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, Brammer, Rabideau, supra

Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for the residuals of a shrapnel injury to the nose.  

The Board has considered the Veteran's testimony regarding his in-service shrapnel injury to the nose and claimed back and neck disorders.  As a lay person, the Veteran is certainly competent to testify to experiencing such an injury during active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Board does not find the Veteran's testimony on these matters to be credible.  The fact that the Veteran's separation examination makes absolutely no reference to a shrapnel injury to the face, and to back and neck disorders and that his nose and skin and spine were found to be normal upon evaluation, seriously calls into question the occurrence of any such an injury.  Furthermore, the Veteran did not allege any such nose or neck injury in his initial claim for VA benefits submitted in 1972.  It was not until more than three decades after his separation from active duty that such a claim was filed, but the record contains no evidence diagnosing any actual residuals that may be related to a shrapnel wound or a back or neck disorder related to active service.  

Finally, the Veteran's DD Form 214 does not reflect that he was awarded any medal indicative of an in-service injury, such as the Purple Heart.  The Board recognizes that the Veteran testified in January 2007 that he was asked on two occasions during active duty if he wanted a Purple Heart, but he failed to respond.  However, without addressing the credibility of this assertion, the evidence of record still fails to reflect any medical evidence indicative of an in-service injury.  As such, the Board does not find the Veteran's testimony on these matters to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of a bullet fragment in the nose must be denied.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for back and neck disorders and residuals of a bullet fragment in the nose and his claims must be denied.


ORDER

Service connection for a back disorder is denied.  

Service connection for a neck strain is denied.

Service connection for the residuals of a bullet fragment in the nose is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


